Case 1:20-cv-00906-SEB-TAB Document1 Filed 03/18/20 . Page 1 of 6 PagelD #: 1

COMPLAINT FORM

(for filers who are prisoners without lawyers)

IN THE UNITED STATES DISTRICT COURT
FOR THE souHiern__ DISTRICT OF _/ndiana

 

 

| FILED
(Full name of plaintiff(s)) MAR
BY
limotha  Galbard vew ae PN Gy
ON

 

 

 

 

 

 

 

vs Case Number: rag
(Full name of defendant(s)) 1 s @ Ore ‘V" 906 SEB ob A B
Shoal Ache, (to be s supplied by clerk of court)
Lf _ hn sma 5
De pucks Mier
A. PARTIES

1. Plaintiff is a citizen of and is located at

(State)

 

(Address of prison or jail)
(If more than one plaintiff is filing, use another piece of paper).

2. Defendant

 

(Name)

Complaint - 1

 
(Fall ‘hse 1:20-£v-OP909-SEB-TAB Document 1. Filed 03/18/20 Page 2 of 6 PagelD #: 2

 

Deputy Clack,

Depry “Tones a
Dew Bagrwaces, ae

Dewy SPanwa. AN

Depdty. Spawn a
De ~ Wace’ OC.

Degusy Newey
We Pay Chi (der S
Sepeisf Grn Mr.

 

 

 

Dei pay Swick 7
Regus). rec SOQ.

em

 
2. Deter d&ase VAQ Ry POPS SEBTAR, Dopyment 1 ¢ IRELOSH R20 BER S PLE P RONDE To Du Yoru.
Velondont Christmss wocred See Award coully Jail, 180 W.. Macklind ,.. Kokowlo py. YO%Ol |
Depry. Miler sntoc kes, tur Howard Coursey Sad\, (BO Wire Markland ksksmo, Ew Gero

eR Cirare worked fr WS , 8S WO, Markland, Vekonas, 2M Ye fol.
cee C

DeRUy,. lomes  wocrced. Apr OS, (ROO WW Marcklands Vektoma EN 4690)
episke, Disimales: woes Ser MCS, XBW. W__iaskland)_\Valéo mo TE AGAO\

Depuke Spann 2 voles for HOS, pB00W Nar \dvane)

 

Moteme EY Wegdl
Depry Penrod worked far WOES \8OD Ww Marland, Wotome Ty Aygai

Depuda, Hive Worle) for HOS, B02 wy Markland, Vsomo, EM dual

u

Os _Gevowwn woke fe Wes. \BOD Mock ond, Koo | EN YoGo1

Lagos, Swick 0%ed Ge KY ABOW Mati(leads Yeeonns , IS 4yoqrl

Depaly, Alewiy Worked Gr Wa, OW Mafklaad votous SEN Go)
Dew Criders Workel fr HY, OOD 2 Maridont Kokomo, TA Yaga, .

bags} Vehertan, wore) Gr ACS, vod us. Malad, Kokomo, TO Yao)

 
Case 1:20-cv-00906-SEB-TAB Document1 Filed 03/18/20 Page 4 of 6 PagelD #: 4

is (if a person or private corporation) a citizen of

 

(State, if known)
and (if a person) resides at

 

(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for Howard cousty Ad\ - Veleamo, Ts yuas
J (Employer’s name and address, if known)

(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

Why they did it, if you know.

Te ON

Arund 2 -1S-20 Plainws$f gor WAS dal ‘acon in Woe
Yowacd, cour doi. Bn 3-5- 20 Plait wos Qe scri\ned
medicine fac paso. Dn each. clas from 3-5 20 unbil 3-Il-ad
Deladants Miller, Clack, TJomes, Dismues, Spann *\, Spann #2
Pencoc, Www? . Weslou Ciniiders, Grimm, Swick, anol Pederson
dared Ploiwat Wis medicing and who Vro Defendants
wore wSrened of -Wne Dochers ordars Sov mediciA&

 

 

Mey Lanarec\ ON 2rd Xs. Be
C ivishonas ON\owed heir ep Aus ty da Sa Wecau se
ass, \oolweue Wiimnates  sinauldink Thaw aunt Ags : aych

Complaint - 2

 
Case 1:20-cv-00906-SEB-TAB Document1 Filed 03/18/20 Page 5 of 6 PagelD #: 5

Hh Ahink they ave abore ho \aw.
ww) _/)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Complaint - 3

 
Case 1:20-cv-00906-SEB-TAB Document1 Filed 03/18/20 Page 6 of 6 PagelD #: 6

C. JURISDICTION
[X] Tam suing for a violation of federal law under 28 U.S.C. § 1331.
OR
[] Iam suing under state law. The state citizenship of the plaintiff(s) is (are)

different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

D, RELIEF WANTED
Describe what you want the court to do if you win your lawsuit. Examples may

include an award of money or an order telling defendants to do something or
stop doing something.

ZX wert * he monetarily Compensated or

Pre comiinuous Pay —l ce Subsected “to.

want  DefendartS Asher, Christmas, and/ Spann #/ demoted,
Se went Seputus Miller Clark, Rhrsvon, Pismulee s,
and WSwtz red. ZT wand She pest of Le
Depsatas/ Delondanis educated on inmate rights and

poo Puc Procedyce

 

 

 

 

 

Complaint - 4

 
